            Case 1:18-cv-00730-JL Document 14 Filed 10/23/18 Page 1 of 9



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW HAMPSHIRE


Selena S. Randolph

                              Plaintiff
                                                                     Civil No.: 1:18-cv-00730-JL
v.

WBL SPE II, LLC
                              Defendant


                 DEFENDANT’S ANSWER and AFFIRMATIVE DEFENSES

       NOW COMES the Defendant, WBL SPE II, LLC (hereinafter “WBL”), by and through

its attorneys, Upton & Hatfield, LLP, and hereby responds to the Plaintiff’s complaint as

follows:

                                             Parties

       1.      WBL is without sufficient knowledge or information to form a belief as to where

Selena Randolph (“Randloph”) resides. WBL admits that Ms. Randolph is the owner of 16 Front

St, Rochester, NH.

       2.      WBL admits that its principle office address is as stated by the Plaintiff and

denies the remaining allegations. By way of further answer, WBL is a foreign limited liability

company engaged in commercial lending and servicing of commercial loans.

                                          Jurisdiction

       3.      Admitted.

                                              Facts

       4.      WBL is without sufficient knowledge or information to form a belief as to where

Ms. Randolph and her mother reside. WBL admits the remaining allegations.
             Case 1:18-cv-00730-JL Document 14 Filed 10/23/18 Page 2 of 9



       5.       Denied. By way of further answer, Ms. Randolph stated to WBL that she would

use the loan for “portfolio expansion” and planned to increase the number of properties in her

business from three (3) to five (5).

       6.       WBL admits that Ms. Randolph likely found WBL through the internet and

denies that she applied for the loan in January 2014. By way of further answer, Absolut

Residential Care, LLC’s (hereinafter “Absolut”) Business Loan Application was signed by Ms.

Randolph on October 29, 2013.

       7.       Admitted.

       8.       Denied. By way of further answer, Absolut was granted a business loan by WBL

in the amount of $11,095.95. The proceeds of this loan were deposited into Absolut’s bank

account on January 6, 2014.

       9.       Admitted.

       10.      Admitted.

       11.      Admitted. By way of further answer, WBL states that the payments were to be

made with Absolut’s checking account at Citizens Bank.

       12.      Denied.     By way of further answer, WBL states that many payments made

towards the loan were returned for insufficient funds and that Absolut is currently in default on

the loan. Ms. Randolph has not honored her personal guarantee either.

       13.      WBL admits that the loan is currently in default and is without sufficient

knowledge or information to form a belief as to Absolut’s or Ms. Randolph’s ability to pay.

       14.      Admitted.

       15.      Denied.

       16.      Denied.




                                               2
             Case 1:18-cv-00730-JL Document 14 Filed 10/23/18 Page 3 of 9



       17.        Admitted. By way of further answer, WBL has agreed to postpone the scheduled

foreclosure sale indefinitely.

                                 Count I: Violation of RSA 397-A:16-a

       18.        WBL incorporates its responses to paragraphs 1–17.

       19.        The allegations in paragraph 18 are conclusions of law to which no response is

required.

       20.        WBL is without sufficient knowledge or information to form a belief as to the

truth of the allegations in paragraph 20.

       21.        The allegations in paragraph 21 are conclusions of law to which no response is

required.

       22.        WBL is without sufficient knowledge or information to form a belief as to the

factual allegations of paragraph 22. There are also conclusions of law within this paragraph to

which no response is required.

       23.        The allegations in paragraph 23 are conclusions of law to which no response is

required.

       24.        WBL admits that there is and was an existing mortgage on 16 Front St, but WBL

is without sufficient knowledge or information to form a belief as to the remaining allegations of

this paragraph.

       25.        The allegations in paragraph 25 are conclusions of law to which no response is

required.

       26.        The allegations in paragraph 26 are conclusions of law to which no response is

required.

       27.        Repayment Disclosures




                                                  3
      Case 1:18-cv-00730-JL Document 14 Filed 10/23/18 Page 4 of 9



      a. The allegations in this paragraph are citations to NH RSA to which no response is

         required.

      b. Denied.

      c. The allegations in this paragraph are conclusions of law to which no response is

         required.

      d. Denied.

      e. Denied.

      f. Denied.

      g. The allegations in this paragraph are conclusions of law to which no response is

         required.

28.      Finance Charge Disclosures

      a. The allegations in this paragraph are citations to a NH RSA to which no response

         is required.

      b. The allegations in this paragraph are citations to NH RSA to which no response is

         required.

      c. The allegations in paragraph 28(c) are conclusions of law to which no response is

         required.

      d. Denied.

      e. Denied.

      f. Denied.

      g. Denied.

      h. Denied.

      i. Denied.




                                          4
             Case 1:18-cv-00730-JL Document 14 Filed 10/23/18 Page 5 of 9



Interest Rate Caps after Default

       29.      WBL incorporates its responses to paragraphs 1–28.

             a. The allegations in paragraph 29(a) are citations to NH RSA to which no response

                is required.

             b. The allegations in this paragraph are conclusions of law to which no response is

                required.

             c. Admitted.

             d. Admitted.

             e. Denied.

             f. Admitted.

             g. The allegations in this paragraph are conclusions of law to which no response it

                required. By way of further answer, WBL denies that the interest cap claimed by

                the Plaintiff applies to this loan. Even if it does, the note contains a provision that

                would reduce the interest rate and other charges to the maximum allowable by

                law.

             h. The allegations in this paragraph are citations to NH RSA to which no response is

                required.

       30.      The allegations in this paragraph are conclusions of law to which no response is

required.

       31.      The allegations in this paragraph are a request for relief to which no response is

required.

       32.      The allegations in this paragraph are a request for relief to which no response is

required.




                                                   5
              Case 1:18-cv-00730-JL Document 14 Filed 10/23/18 Page 6 of 9



        33.      The allegations in this paragraph are a request for relief to which no response is

required.

                           Count II: Violation of NH RSA 397-A:16, a, XI

        34.      WBL incorporates its responses to paragraphs 1–33.

        35.      The allegations in this paragraph are citations to NH RSA to which no response is

required.

        36.      Admitted. By way of further answer, WBL has postponed the foreclosure sale

indefinitely.

        37.      Denied.

        38.      The allegations in this paragraph are conclusions of law to which no response is

required.

        39.      The allegations in this paragraph are a request for relief to which no response is

required.

        40.      The allegations in this paragraph are a request for relief to which no response is

required.

        41.      The allegations in this paragraph are a request for relief to which no response is

required.

                              Count III: Violation of NH RSA 399-A

        42.      WBL incorporates its responses to paragraphs 1–41.

        43.      The allegations in this paragraph are conclusions of law to which no response is

required.

        44.      The allegations in this paragraph are conclusions of law to which no response is

required.




                                                   6
             Case 1:18-cv-00730-JL Document 14 Filed 10/23/18 Page 7 of 9



       45.      Denied.

       46.      The allegations in this paragraph are citations to NH RSA to which no response is

required.

       47.      The allegations in this paragraph are citations to NH RSA to which no response is

required.

       48.      The allegations in this paragraph are citations to NH RSA to which no response is

required.

       49.      The allegations in this paragraph are legal conclusions to which no response is

required.

       50.      The allegations in this paragraph are legal conclusions to which no response is

required.

       51.      The allegations in this paragraph are legal conclusions to which no response is

required.

       52.      The allegations in this paragraph are a request for relief to which no response is

required.

                            Count IV: Violation of NH RSA 358-A:2

       53.      WBL incorporates its responses to paragraphs 1–52.

       54.      The allegations in this paragraph are legal conclusions to which no response is

required.

       55.      The allegations in this paragraph are legal conclusions to which no response is

required. To the extent any are factual allegations, they are denied.

       56.      The allegations in this paragraph are legal conclusions to which no response is

required.




                                                  7
             Case 1:18-cv-00730-JL Document 14 Filed 10/23/18 Page 8 of 9



       57.      The allegations in this paragraph are a request for relief to which no response is

required.

       58.      The allegations in this paragraph are a request for relief to which no response is

required.

       59.      Count V: Preliminary and Permanent Injunction. The plaintiff has withdrawn

her request for a preliminary injunction. To the extent any response is still required, WBL

incorporates its objection previously filed with this Court.

             a. The allegations in this paragraph are legal conclusions to which no response is

                required.

             b. WBL is without sufficient knowledge or information to form a belief as to the

                residences of Ms. Randolph or her mother. This paragraph also contains legal

                conclusions to which no response is required.

             c. The allegations in this paragraph are legal conclusions to which no response is

                required.

             d. The allegations in this paragraph are legal conclusions to which no response is

                required.

             e. WBL incorporates its response to the plaintiff’s allegations and defenses within

                her complaint.

             f. The allegations in this paragraph are legal conclusions to which no response is

                required.

                              WBL’S AFFIRMATIVE DEFENSES

   A. The plaintiff’s claim are barred, in whole or in part, by the doctrines of waiver, estoppel,

       res judicata, and laches.




                                                  8
           Case 1:18-cv-00730-JL Document 14 Filed 10/23/18 Page 9 of 9



   B. The plaintiff’s claims are barred, in whole or in part, by the doctrine of unclean hands and

        by fraud.

   C. The plaintiff has failed to state claims upon which relief can be granted.

   D. The plaintiff lacks standing to sue on one or more of the counts of the complaint.

   E. The plaintiff’s claims are barred, in whole or in part, on the applicable statute of

        limitations.

   F. WBL reserves its right to amend its affirmative defenses as the plaintiff’s claim are more

        fully developed through discovery.



        WHEREFORE, the Defendant requests that the complaint be dismiss, that it be awarded

its fees and costs, and for such other and further relief as may be just and equitable.

                                                      Respectfully submitted,


                                                      WBL SPE II, LLC
                                                      By Its Attorneys,
                                                      UPTON & HATFIELD, LLP


Date:   October 23, 2018                      By:     /s/ Susan Aileen Lowry
                                                      Susan Aileen Lowry (NHBA 18955)
                                                      Sabrina Beavens (NHBA 17525)
                                                      10 Centre Street, P.O. Box 1090
                                                      Concord, NH 03302-1090
                                                      (603) 224-7791


                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing has this day been forwarded via ECF to all
counsel of record.

                                                      /s/ Susan Aileen Lowry
                                                      Susan Aileen Lowry




                                                  9
